Citation Nr: 0728312	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-06 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on August 8, 
2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to May 1970

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma.  The veteran had a hearing before the Board sitting 
in the Regional Office (RO) in Muskogee, Oklahoma in June 
2007 and the transcript is of record.

During his hearing, the veteran submitted additional evidence 
prior to the file being sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the veteran included a waiver of local 
jurisdictional review with the evidence submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had a heart attack on July 20, 2004.  Thereafter, 
his primary care VA doctor adjusted his medications.  The 
veteran argues that he had an adverse reaction to such 
adjustment on August 8, 2004, and that he required emergency 
treatment as a result.  The veteran seeks reimbursement for 
unauthorized private medical treatment received on August 8, 
2004, due to the alleged adverse reaction to medications. 

During the veteran's hearing before the Board, it appears the 
veteran is alleging he had prior authorization by the VA to 
go to the nearest private emergency room on the date in 
question and thus is entitled to reimbursement.  See 38 
C.F.R. § 17.54.  Specifically, he testified that his wife 
spoke with his primary VA doctor, Dr. C, and the doctor's 
nurse who both told him not to "waste any more time" 
calling the VA facility and proceed directly to the nearest 
ER.  The veteran testified that the episode occurred late 
Sunday evening, and the closest VA outpatient clinic in Tulsa 
was closed.  The nearest VA Medical Center in Muskogee was 
over an hour away. 

VA phone records and outpatient records from August 8, 2004 
are not currently of record and may contain the contents of 
these alleged communications.  Efforts should be made to 
obtain these records to ascertain whether the private 
treatment was indeed "authorized" as defined under 38 
C.F.R. § 17.54, and whether VA facilities were available.

To the extent the private treatment was not authorized, the 
claim still requires further development.  That is, in the 
absence of prior authorization, the veteran may still be 
reimbursed if eligibility is established.  Generally, to 
establish eligibility for payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

        (a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or
(4) for any injury, illness, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).  Failure to satisfy any 
of the criteria within the statute precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  

The veteran is in receipt of a permant and total disability 
rating.  Service connection is in effect for PTSD and 
tinnitus.  The criteria of pertinent importance here is that 
the medical treatment must have been a medical emergency 
"...of such nature that delay would have been hazardous to 
life or health."  See 38 C.F.R. § 17.120.  

The Court has held that "medical emergency" is a medical 
question best answered by a physician. See Cotton v. Brown, 7 
Vet. App. 325, 327 (1995).  In this case, the VAMC, in 
denying the claim, found no medical emergency and VA 
facilities were feasibly available.  However, it is unclear 
what the basis of the medical emergency determination was as 
no medical opinion was cited. 

Private treatment records from August 8, 2004, indicate the 
veteran was transported to the hospital by ambulance, had 
visible "knots" on his lower legs, and chest x-rays 
revealed "bibasilar atelectasis."  It is unclear if the 
veteran's health situation constituted a medical emergency.  
Simply put, the Board is unable to assess whether all of the 
criteria of 38 U.S.C.A. § 1728 have been met, particularly 
with regard to "medical emergency" and whether a VA facility 
was feasibly available.  A medical opinion is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be issued a VCAA 
letter which  is tailored to his claim for 
entitlement to reimbursement for 
unauthorized private medical expenses 
incurred on August 8, 2004, which provides 
the notice required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.   

2.  The VAMC/AMC should obtain medical and 
phone records from the VA outpatient 
clinic in Tulsa, Oklahoma, to include 
records from Dr. C and his office of any 
and all communications made with the 
veteran and his wife on August 8, 2004, in 
connection with the veteran's treatment 
and possible authorization to seek private 
treatment.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain a medical opinion from a VA 
doctor as to: whether any of the medical 
services of August 8, 2004, were rendered 
within the context of a medical emergency 
of such a nature that delay would have 
been hazardous to the life or health of 
the veteran; if a medical emergency is 
found to exist, the examiner should then 
state at what point the condition 
stabilized; and an opinion should be 
provided as to whether, based on the 
veteran's symptomatology, it would have 
been feasible on August 8, 2004, to seek 
treatment at a VA facility in Muskogee, 
which is apparently 1 hour away.  The VA 
doctor should include a thorough 
explanation of all opinions rendered 
without resorting to speculation, 
resolving all conflicting medical evidence 
in the record.

3.  Then readjudicate the claim for 
entitlement to reimbursement of 
unauthorized private medical expenses on 
August 8, 2004 under 38 U.S.C.A. § 1728 
(West 2002 & Supp. 2007).  If the decision 
remains adverse to the veteran in any way, 
provide him and his representative with a 
supplemental statement of the case that 
discusses all relevant laws and 
regulations, the evidence considered, and 
the bases for the decision.  Then, return 
the case to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 
2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

